Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the U.S. Securities and Exchange Commission on December 7, 2007 Securities Act File No. 33-49552 Investment Company Act File No. 811-6740 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 44 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 50 (Check appropriate box or boxes.) Legg Mason Partners Institutional Trust* (Exact Name of Registrant as Specified in Charter) 125 Broad Street, New York, New York (Address of Principal Executive Offices) (Zip Code) Registrants Telephone Number, including Area Code (800) 451-2010 Robert I. Frenkel Legg Mason Partners Institutional Trust 300 First Stamford Place Stamford, Connecticut 06902 (Name and Address of Agent for Service) COPY TO: Roger P. Joseph, Esq. Bingham McCutchen LLP 150 Federal Street Boston, Massachusetts 02110 Continuous (Approximate Date of Proposed Offering) It is proposed that this filing will become effective on December 7, 2007 pursuant to Rule 485(b) under the Securities Act of 1933, as amended. * This filing relates solely to Citi Institutional Cash Reserves, Citi Institutional Enhanced Income Fund, Citi Institutional Liquid Reserves, Citi Institutional Tax Free Reserves and Citi Institutional U.S. Treasury Reserves. Prospectus Citi SM Institutional Liquid Reserves CLASS A SHARES Citi SM Institutional Cash Reserves CLASS O SHARES Citi SM Institutional U.S. Treasury Reserves Citi SM Institutional Tax Free Reserves December 7, 2007 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this prospectus is accurate or complete. Any statement to the contrary is a crime. INVESTMENT PRODUCTS: NOT FDIC INSURED  NO BANK GUARANTEE  MAY LOSE VALUE Citi is a service mark of Citigroup, licensed for use by Legg Mason as the name of funds. Legg Mason and its affiliates, as well as the Funds investment manager, are not affiliated with Citigroup. Investments in the Funds are not bank deposits or obligations of Citibank. Table Of Contents Funds At A Glance 4 Citi Institutional Liquid Reserves 5 Citi Institutional Cash Reserves 9 Citi Institutional U.S. Treasury Reserves 13 Citi Institutional Tax Free Reserves 16 Your Account 20 How To Buy Shares 20 How The Price Of Your Shares Is Calculated 20 How To Sell Shares 20 Exchanges 21 Frequent Purchases And Redemptions Of Fund Shares 22 United Kingdom Investors 22 Dividends 22 Tax Matters 22 Management Of The Funds 24 Manager And Subadviser 24 Management Fees 24 Distribution Arrangements 25 More About The Funds 26 Principal Investment Strategies 26 Portfolio Holdings 30 Financial Highlights 31 Funds At A Glance Each of the Funds described in this prospectus is a money market fund. Money market funds must follow strict rules about the quality, maturity and other features of securities they purchase. The Funds try to maintain a share price of $1.00 while paying income to shareholders. However, no money market fund guarantees that you will receive your money back. Each Fund has its own goals and investment strategies and each offers a different mix of investments. Of course, there is no assurance that any Fund will achieve its investment goals. As part of a number of initiatives launched in 2006 to restructure and streamline the Legg Mason Partners fund complex, each Fund assumed the assets and liabilities of a predecessor fund with the same name effective April 16, 2007. Any information in this Prospectus relating to a Fund prior to April 16, 2007 refers to the Funds predecessor. 4 Citi Institutional Liquid Reserves This summary briefly describes Citi Institutional Liquid Reserves and the principal risks of investing in it. For more information, see More About The Funds on page 26. Fund Goal The Funds goal is to provide its shareholders with liquidity and as high a level of current income as is consistent with the preservation of capital. Of course, there is no assurance that the Fund will achieve its goal. Main Investment Strategies Citi Institutional Liquid Reserves may invest in all types of high quality, short-term money market instruments denominated in U.S. dollars. These may include:  obligations of U.S. and non-U.S. banks and other U.S. and foreign private issuers;  commercial paper, asset-backed commercial paper and other mortgage- and asset-backed securities;  short-term obligations of the U.S. government and its agencies and instrumentalities, and repurchase agreements for these obligations; and  obligations issued or guaranteed by the governments of Western Europe, Australia, Japan and Canada. The Fund may invest more than 25% of its assets in bank obligations, such as certificates of deposit, fixed time deposits and bankers acceptances. The Fund may invest in instruments specifically structured so that they are eligible for purchase by money market funds, including securities that have demand, tender or put features, or interest rate reset features. These include instruments issued by structured investment or special purpose vehicles or conduits, and may be asset-backed or mortgage-backed securities. Structured instruments may take the form of participation interests or receipts in underlying securities or other assets, and in some cases are backed by a financial institution serving as a liquidity provider. Some of these instruments may have an interest rate swap feature which substitutes a floating or variable interest rate for the fixed interest rate on an underlying security. Structured instruments are a type of derivative instrument and the payment and credit qualities of these instruments derive from the assets embedded in the structure. Please note that the Fund invests in securities through an underlying mutual fund. Main Risks Investing in a mutual fund involves risk. Although Citi Institutional Liquid Reserves seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in this Fund. Please remember that an investment in the Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks of investing in the Fund are described below. Please note that there are many other factors that could adversely affect your investment, and that could prevent the Fund from achieving its goals; these other factors are not described here. More information about risks appears in the Funds Statement of Additional Information. Before investing, you should carefully consider the risks that you will assume. 5 Yield Fluctuation. The Fund invests in short-term money market instruments. As a result, the amount of income paid to you by the Fund will go up or down depending on day-to-day variations in short-term interest rates. Investing in high quality, short-term instruments may result in a lower yield (the income on your investment) than investing in lower quality or longer-term instruments.
